              Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 1 of 23




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

MIGUEL ANGEL GARCIA,
                         )
         Plaintiff,      )
                         )
                         )                         No. CIV-19-448-F
v.                       )
                         )
CORRECTIONS CORPORATION, )
OF AMERICA,              )
                         )
         Defendant.      )

                SUPPLEMENTAL REPORT AND RECOMMENDATION

         This matter has been referred to the undersigned Magistrate Judge for initial

proceedings consistent with 28 U.S.C. § 636(b)(1)(B).            Defendant CoreCivic, Inc.,1

has filed a Motion for Summary Judgment.              Doc. No. 32.      Plaintiff has filed a

Response, Doc. No. 38, and Defendant has replied.           Doc. No. 40. For the reasons

set forth herein, it is recommended that Defendant’s Motion for Summary Judgment

be granted.

         I.      Procedural Background and Claims Presented

         Plaintiff is an inmate in the custody of the California Department of




1
    CoreCivic was formerly Corrections Corporation of America.


                                               1
          Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 2 of 23




Corrections and Rehabilitation (“CDCR”).             See Complaint, Doc. No. 1-1 at 6-15.2

From February 2008 to September 2014, Plaintiff was incarcerated at the North Fork

Correctional Facility (“NFCF”) in Sayre, Oklahoma.                 During the relevant time

period, Defendant owned and operated NFCF, and some CDCR inmates, including

Plaintiff, were incarcerated there pursuant to an Offender Relocation/Housing

Agreement (“Agreement”) between Defendant and the State of California.                       See

Doc. No. 1-1 at 25-155.

       On October 25, 2016, Plaintiff filed a pro se Complaint in a California state

court alleging Defendant had provided him with inadequate medical care while he

was incarcerated at NFCF, resulting in misdiagnosis of his medical condition and

ineffective medical treatment.

       Based on diversity jurisdiction, Defendant removed the case to the United

States District Court for the Eastern District of California where it was assigned to

Magistrate Judge Edmund F. Brennan.              Thereafter, Defendant moved for change

of venue to this Court pursuant to 28 U.S.C. § 1404(a).3 Doc. No. 18.


2
 Plaintiff has not amended his Complaint. Thus, the operative document is attached as Exhibit
A to the Notice of Removal. Doc. No. 1. This Court has designated the Complaint as Doc. No.
1-1.
3 “
   For the convenience of parties and witnesses, in the interest of justice, a district court may
transfer any civil action to any other district or division where it might have been brought or to
any district or division to which all parties have consented.”

                                                2
         Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 3 of 23




      In his Order granting Defendant’s Motion, Judge Brennan cited Jones v. GNC

Franchising, Inc., 211 F.3d 495, 498-99 (9th Cir. 2000) identifying factors to be

considered when ruling on a § 1404(a) motion for change of venue:

      (1) the location where the relevant agreements were negotiated and
      executed, (2) the state that is most familiar with the governing law, (3)
      the plaintiff’s choice of forum, (4) the respective parties’ contacts with
      the forum, (5) the contacts relating to the plaintiff’s cause of action in
      the chosen forum, (6) the differences in the costs of litigation in the two
      forums, (7) the availability of compulsory process to compel attendance
      of unwilling non-party witnesses, and (8) the ease of access to sources
      of proof.

Order, Doc. No. 25 at 2.      Judge Brennan granted Defendant’s motion, finding

transfer of venue to be in the interest of justice based on the availability of

compulsory process to compel attendance of non-party witnesses, the ease of access

to sources of proof, and the relative congestion in the two courts. Id. at 3-5.

      After the cause was transferred to this Court, Defendant moved for summary

judgment.   Defendant, without discussion or consideration of which state’s laws

should be applied to the disposition of this case, contends Plaintiff’s claims are

barred by his non-compliance with the prerequisites for filing suit mandated by the

Oklahoma Governmental Tort Claims Act.            (“OGTCA”).       In the alternative,

Defendant argues Plaintiff has failed to establish a prima facia case of medical

negligence or breach of fiduciary duty.


                                          3
            Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 4 of 23




      II.      Choice of Law

      Because of the procedural posture of this case, this Court must determine

whether to apply California law or Oklahoma law in addressing this matter.

      “Perhaps no legal subject has caused more consternation and confusion

among the bench and bar than choice of law.”      Smith, Choice of Law in the United

States (1987) 38 Hastings L.J. 1041 (“Smith”).      “The choice of law decision may

determine the success or failure of a lawsuit, the amount of damages recoverable, or

the legality of a defense raised.” Id. at 1042.

      Where, as here, a case is transferred from one forum to another under 28

U.S.C. § 1404(a) for the convenience of the parties, as opposed to a transfer based

on lack of jurisdiction, “the transferee court must follow the choice of law rules of

the transferor court” in determining which state’s law should apply. Trierweiler v.

Croxton & Trench Holding Corp., 90 F.3d 1523, 1532 (10th Cir. 1996) (citing Van

Dusen v. Barrack, 376 U.S. 612, 635–37 (1964)); see also Gingeleskie v. Westin

Hotel Co., 145 F.3d 1337 (9th Cir. 1998) (following transfer of case pursuant to 28

U.S.C. § 1404(a), transferee court must apply choice of law rules of transferor state).

Thus, the Court begins its analysis by using California’s choice-of-law rules to

determine which state’s laws should be applied to this case.

      California’s general choice-of-law rules “‘have been formulated by courts

                                          4
         Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 5 of 23




through judicial decisions rendered under the common law, rather than by the

legislature through statutory enactments.’”        Chen v. Los Angeles Truck Centers,

LLC, 444 P.3d 727, 730 (Cal. 2019) (quoting McCann v. Foster Wheeler, 225 P.3d

516, 524 (Cal. 2010) (collecting cases)).       California law requires application of the

“governmental interest test,” which requires a three-step inquiry:

      First, the court determines whether the relevant law of each of the
      potentially affected jurisdictions with regard to the particular issue in
      question is the same or different. Second, if there is a difference, the
      court examines each jurisdiction’s interest in the application of its own
      law under the circumstances of the particular case to determine whether
      a true conflict exists. Third, if the court finds that there is a true
      conflict, it carefully evaluates and compares the nature and strength of
      the interest of each jurisdiction in the application of its own law to
      determine which state’s interest would be more impaired if its policy
      were subordinated to the policy of the other state, and then ultimately
      applies the law of the state whose interest would be the more impaired
      if its law were not applied.

Kearney v. Salomon Smith Barney, Inc., 137 P.3d 914, 922 (Cal. 2006) (internal

quotations and citation omitted).

      In its Motion to Transfer Venue (Doc. No. 18), Defendant argued strenuously

that Oklahoma law should apply to this case.          In fact, Defendant included a full-

blown analysis of California’s choice-of-law rules, see Doc. No. 18 at 7-9, even

though the motion before Judge Brennan was for change of venue. The choice of

law to be applied by the transferee court is only tangentially relevant to a decision


                                            5
           Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 6 of 23




regarding change of venue.4          In fact, the only possible relevance of Defendant’s

choice-of-law argument to the question before Judge Brennan was determining

which state “is most familiar with the governing law,” see supra at 3, and that factor

is but one of eight. Moreover, Judge Brennan found transfer of venue warranted

based on the availability of compulsory process to compel attendance of non-party

witnesses, the ease of access to sources of proof, and the relative congestion in the

two courts.     Doc. No. 25 at 4-5. Judge Brennan specifically stated, “The court

concludes that the remaining factors do not weigh strongly on either retaining or

transferring the case.”      Id. at 5.   Thus, Judge Brennan did not endorse Defendant’s

contention that Oklahoma law should apply to this action, and this Court must make

that decision by applying California’s choice-of-law rules.

               A.      Negligence under California and Oklahoma Law

       It comes as no surprise that the California and Oklahoma substantive laws

regarding the elements of a negligence claim are substantially the same.                         In

California, the elements of a cause of action for negligence are: (1) a legal duty to

use reasonable care; (2) breach of that duty; (3) proximate cause between the breach


4
  Defendant’s emphasis in its discussion of choice-of-law is on differing statutes of limitation and
differing caps on damages. But Defendant does not assert in its Motion for Summary Judgment
that Plaintiff’s action was untimely filed, and as discussed in further detail below, the State of
California’s interest regarding damages would seem to be greater than that of the State of
Oklahoma.

                                                 6
            Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 7 of 23




and (4) the plaintiff’s injury.       Mendoza v. City of Los Angeles, 66 Cal. App. 4th

1333, 1339, 78 Cal. Rptr.2d 525 (1998) (citation omitted).              The same elements are

required to sustain a negligence claim under Oklahoma law:

       Under Oklahoma law, the elements necessary to establish a prima facie
       case of negligence are: “(1) a duty owed by the defendant to protect the
       plaintiff from injury, (2) a failure to properly exercise or perform that
       duty and (3) the plaintiff’s injuries are proximately caused by the
       defendant’s failure to exercise his duty of care.”

McKellips v. Saint Francis Hosp., Inc., 741 P.2d 467, 470 (Okla. 1987) (citations

omitted).     Thus, there is no substantial difference between the negligence laws of

the two states.

               B.      Tort Claims Acts

       Both California and Oklahoma have enacted governmental tort claims acts

requiring notice to the governmental entity involved as a prerequisite to bringing a

tort action for monetary damages against the governmental subdivision or its

employees.5       There are only slight differences between the notice requirements of


5
  Both Oklahoma and California courts have concluded the requirements of their respective tort
claims acts are substantive laws that comprise elements of the cause of action. See Sisk v. J.B.
Hunt Transp., Inc., 81 P.3d 55, 62 & n. 1 (Okla. 2003) (Boudreau, J., and Summers, J., concurring
in part and dissenting in part) (citing Cruse v. Bd. of Cnty. Comm’rs of Atoka Cnty., 910 P.2d 998,
1004 n. 32 (Okla.1995)) (Oklahoma Governmental Tort Claims Act is a jurisdictional limitation
period—a prescribed time period so specifically attached to the subject of the claim that it must be
construed as an element of the claim)). See also State of California v. Superior Court, 90 P.3d
116, 120 (2004) (California statutes or ordinances which condition the right to sue the sovereign
upon timely filing of claims and actions are elements of the plaintiff’s cause of action and
conditions precedent to the maintenance of the action).

                                                 7
         Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 8 of 23




the California Government Tort Claims Act, (“CGTCA”) see Cal. Gov’t Code,

§§905, 910, 945.4 and the Oklahoma Governmental Tort Claims Act (“OGTCA”),

see Okla. tit. 51, §§ 151 et seq.

      The CGTCA requires the following notification to the governmental entity

being sued:

      A claim shall be presented by the claimant or by a person acting on his
      or her behalf and shall show all of the following:

      (a) The name and post office address of the claimant.

      (b) The post office address to which the person presenting the claim
      desires notices to be sent.

      (c) The date, place and other circumstances of the occurrence or
      transaction which gave rise to the claim asserted.

      (d) A general description of the indebtedness, obligation, injury,
      damage or loss incurred so far as it may be known at the time of
      presentation of the claim.

      (e) The name or names of the public employee or employees causing
      the injury, damage, or loss, if known.

      (f) The amount claimed if it totals less than ten thousand dollars
      ($10,000) as of the date of presentation of the claim, including the
      estimated amount of any prospective injury, damage, or loss, insofar as
      it may be known at the time of the presentation of the claim, together
      with the basis of computation of the amount claimed. If the amount
      claimed exceeds ten thousand dollars ($10,000), no dollar amount shall
      be included in the claim. However, it shall indicate whether the claim
      would be a limited civil case.


                                        8
         Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 9 of 23




Cal. Gov’t Code § 910.

      The OGTCA states in relevant part:

      The written notice of claim to the state or a political subdivision shall
      state the date, time, place and circumstances of the claim, the identity
      of the state agency or agencies involved, the amount of compensation
      or other relief demanded, the name, address and telephone number of
      the claimant, the name, address and telephone number of any agent
      authorized to settle the claim. . .. Failure to state either the date, time,
      place and circumstances and amount of compensation demanded . . .,
      shall not invalidate the notice unless the claimant declines or
      refuses to furnish such information after demand by the state or
      political subdivision.

Okla. Stat. tit. 51, §§ 156 and 157.

      California notice requirements do not include disclosure of the amount of

compensation claimed if the amount is over $10,000.             The Oklahoma notice

requirements include notice of the claimed compensation, regardless of the amount.

But the Oklahoma statute also specifically states that notice is not invalidated by the

claimant’s failure to include all information specified, so long as the claimant

complies with a defendant’s request for additional information.           There are no

practical differences between the OGTCA and the CGTCA

             C.     Differences in Laws Governing Award of Damages

      The major differences in California and Oklahoma law pertains to limitations

on noneconomic damages.


                                           9
         Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 10 of 23




      California law allows a plaintiff to recover for noneconomic and actual losses.

Cal. Civ. Code § 3333.2; Chan v. Curran, 237 Cal. App.4th 601, 616 (Cal. App.

2015) (there is no limitation on the recovery of actual damages and only a partial

limitation on the recovery of noneconomic damages).          Noneconomic damages

include pain and suffering, inconvenience, physical impairment, disfigurement, and

other nonpecuniary damages, and such losses shall not exceed $250,000.             Id.

California does not place a cap on actual losses. Id.

      Under Oklahoma law, there is no limitation on the amount of damages that

may be awarded for economic losses.     Okla. Stat. tit. 23, 61.2(A).   Noneconomic

damages are capped at $350,000. Okla. Stat. tit. 23, § 61.2 (B).        Oklahoma law

eliminates the cap entirely in the event of gross negligence.     Okla. Stat. tit. 23,

§61.2(C).

      D.     Conclusion

      Having determined there are some differences in the amount of damages a

successful plaintiff can obtain under California law as opposed to Oklahoma law,

this Court must apply California’s choice-of-law rules to determine the nature and

strength of the interest of each jurisdiction in the application of its own law and

which state’s interest would be more impaired if its policy were subordinated to the

policy of the other state.

                                         10
         Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 11 of 23




      Having applied the requisite factors, this Court concludes that California has

a significantly greater interest than Oklahoma has in having its laws applied to the

disposition of this case.    Plaintiff a resident of California held in the custody of

CDCR.        Defendant is a corporation with a contractual relationship with CDCR, the

terms of which delegate to Defendant the healthcare of California prisoners housed

in Defendant’s facilities.    Neither the State of Oklahoma, itself, nor any Oklahoma

citizen is a party to this action.   California has an interest in compliance with the

notice requirements set forth in the California Government Tort Claims Act.        In

this case, Oklahoma has no such interest as no Oklahoma governmental entity is

liable for any potential damages.        And finally, California has an interest in

application of its laws limiting damages in a governmental tort action.

      In sum, this Court concludes that California has the materially greater interest

in having its laws applied to this case.      With these laws in mind, the Court now

considers Defendant’s Motion for Summary Judgment.

      III.     Analysis

               A.     Standard of Review

      Summary judgment shall be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.”      Fed. R. Civ. P. 56(a).     In considering a motion for summary

                                           11
         Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 12 of 23




judgment, the court must view the facts and inferences drawn from the record in the

light most favorable to the nonmoving party. Burke v. Utah Transit Auth. & Local

382, 462 F.3d 1253, 1258 (10th Cir. 2006) (quotation omitted).         While the court

liberally construes a pro se plaintiff’s complaint, such a plaintiff must adhere to the

same rules of procedure that are binding on all litigants.     Kay v. Bemis, 500 F.3d

1214, 1218 (10th Cir. 2007). Thus, strict adherence by a pro se plaintiff to the

requirements of Fed. R. Civ. P. 56 is required.    With respect to those requirements,

the Supreme Court has determined that

      the plain language of Rule 56 . . . mandates the entry of summary
      judgment, after adequate time for discovery and upon motion, against
      a party who fails to make a showing sufficient to establish the existence
      of an element essential to that party’s case, and on which that party will
      bear the burden of proof at trial. In such a situation, there can be “no
      genuine issue as to any material fact,” since a complete failure of proof
      concerning an essential element of the nonmoving party’s case
      necessarily renders all other facts immaterial.

Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

             B.     Compliance with Notice Requirements of OGTCA6

      Defendant first contends it is entitled to summary judgment because Plaintiff

failed to include the amount of compensation he was seeking in his notice to

Defendant and that, therefore, his action is barred by the OGTCA.                Having


6
 A copy of Plaintiff’s Notice of Claim, made in compliance with the CGTCA, is attached to
Defendant’s Motion as Attachment 6, Doc. No. 32-6.

                                           12
         Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 13 of 23




determined that California law should apply, however, this Court rejects this

argument.     As discussed above, the CGTCA does not require such a disclosure

when, as here, the claimant is seeking more than $10,000 in compensation. See

Doc. No. 1-1 at 7 (demanding $2,000,000).

       The Court notes, however, that the notice Plaintiff gave Defendant under

California law would be adequate under Oklahoma law too, unless Defendant sought

information concerning the amount of damages at issue and Plaintiff refused to

provide the information. See discussion supra at 9.    Defendant has included no

facts to suggest it requested more information from Plaintiff or that any such

requested information was not provided.        Thus, Defendant is not entitled to

summary judgment based on any perceived deficiency in the notice it received

before Plaintiff filed suit.

              C.     Medical Negligence

       The crux of Plaintiff’s negligence claim is that after numerous tests and

examinations, health providers to whom Defendant referred Plaintiff misdiagnosed

him with Coccidioidomycosis, also known as “valley fever.”          After he was

transferred back to California, Plaintiff was ultimately diagnosed with

Neurocysticercosis, also known as “neuro tape worm.”    According to Plaintiff, the

misdiagnosis resulted from negligence.         As explained below, however, the

                                          13
        Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 14 of 23




differential diagnosis of valley fever was a reasonable conclusion that does not in

any way indicate negligence on the part of Defendant or the medical providers to

whom Plaintiff was referred.

      Plaintiff does not contest the accuracy of the material facts Defendant sets

forth in the first thirty-two pages of its Motion for Summary Judgment.    Therein,

Defendant documents the medical care Plaintiff received while he was incarcerated

in NFCF, the medical treatment he received after his transfer to La Palma

Correctional Center (“LPCC”) in Elroy, Arizona, where he was incarcerated from

September 4, 2014 to September 17, 2014, and the medical treatment he received at

the CDCR Medical Center in Stockton, California, where Plaintiff is currently

incarcerated.

      Verified medical records from NFCF are attached to Defendant’s Motion as

Attachment 1, Doc. No. 32-1.     Verified medical records from outside sources to

which Plaintiff was referred by Defendant while he was still at NFCF are also

attached to Defendant’s Motion.    See Jackson City Memorial Hospital Records,

Doc. No. 32-2; Dean McGee Eye Institute Records. Doc. No. 32-3; and OU Medical

Center Records, Doc. No. 32-4.    The CDCR medical records comprise Attachment

5, Doc. No. 32-5.

      In addition to the medical records, Defendant has produced verified affidavits

                                        14
          Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 15 of 23




from two physicians who have first-hand knowledge of the medical care Plaintiff

received both during and after his incarceration at NFCF.           Dr. K. Ivens, M. D., and

Dr. J. K. Olson-Garewal, M.D., are well-qualified to identify the standard of care for

healthcare providers in cases, like this one, where a patient’s symptoms could be

caused by numerous different conditions. See Declaration of Dr. K. Ivens, Doc.

No. 32-7, (“Ivens Decl.)” and Declaration of J.K. Olson-Garewal, M.D., Doc. No.

32-8, (“Olson Decl.”).7

       Both Dr. Ivens and Dr. Olson identify “differential diagnosis” as the standard

process medical care providers use to develop a working diagnosis when the cause

of a person’s symptoms can result from different disease processes.                  See Ivens

Decl. at 4; Olson Decl. at 3-4.          A “differential diagnosis” is a patient-specific

process of elimination that medical practitioners use to identify the most likely cause

of a set of signs and symptoms from a list of possible causes.            Stanley v. Novartis

Pharm. Corp., 11 F. Supp. 3d 987, 1000–1001 (C.D. Cal. 2014) (quotations and

citations omitted).      The first step in the diagnostic process is to compile a



7
  It should be noted that Plaintiff has produced no evidence or expert testimony to counter
Defendant’s argument. Plaintiff contends he cannot produce such evidence without counsel.
The Court concludes, however, that even if Plaintiff were appointed counsel, any further evidence
counsel could produce in the way of expert testimony would be redundant. Defendant’s evidence
overwhelmingly supports but one conclusion: that Defendant did not breach its legal duty to
provide Plaintiff with adequate medical care.

                                               15
          Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 16 of 23




comprehensive list of hypotheses that might explain the set of salient clinical

findings under consideration. Id. The second step requires the medical provider

to engage in a process of eliminating or ruling out the identified potential causes to

develop a working diagnosis.    Id. The patient is then treated based on the working

diagnosis.    If the treatment is not successful, medical providers re-evaluate the

working diagnosis to develop another diagnosis.       Olson Decl. at 3-4.     This is

precisely the process Plaintiff’s medical providers used.

        Plaintiff’s initial health screening upon arrival at NFCF, revealed chronic

medical problems including high blood pressure and high cholesterol. Doc. No.

32-1 at 145-147.    During his stay at NFCF, he was also diagnosed with and treated

for thyroid disease.   Ivens Decl. at 6.   See also Doc. No. 32-1 at 72. Plaintiff’s

complaints generally included headaches, dizziness and nausea. See, e.g. Doc. No.

32-1 at 852; 857; 936.    On February 18, 2013, Plaintiff reported vision problems.

Id. at 743.   These symptoms can be attributed to overlapping medical conditions

including Neurocysticercosis and Coccidioidomycosis, but they can also be

attributed to chronic conditions such as hypertension, subclinical hypothyroidism,

and the side effects of medications used to treat chronic conditions. Ivens Decl.

at10.

        Dr. Ivens examined Plaintiff on April 4, 2013, and noted Plaintiff had

                                           16
         Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 17 of 23




hypertension which can cause severe headache, vision problems, fatigue, difficulty

breathing and dizziness.     Ivens Decl. at 4-5. At that time, Plaintiff had stopped

taking Hydrochlorothiazide and Enalapril, the two medications he had been

prescribed for hypertension, because he decided, on his own, that his blood pressure

was too low.     Id. at 5.     Dr. Ivens avers that these medications, as well as

Omeprazole prescribed for acid reflux, can cause side effects such as vision

problems, nausea, vomiting, dizziness, numbness and tingling.            Id.   Plaintiff

reported his dizziness had stopped after he quit taking the Hydrochlorothiazide and

Enalapril.   Dr. Ivens generated a list of medications for Plaintiff and scheduled a

follow-up visit. Id.

      But Plaintiff returned to the medical unit on April 10, 2013, complaining of

four episodes of numbness in his lower extremities.        Dr. Ivens again examined

Plaintiff, and based on the new symptoms and the earlier report of visual

disturbances, Dr. Ivens referred him for an MRI of the brain and spinal cord to test

a possible differential diagnosis of multiple sclerosis or neurological disease.    Dr.

Ivens also ordered a blood test to measure the amount of thyroid stimulating

hormones (“TSH”) in Plaintiff’s blood, and an EKG. Id. at 5-6.        The MRI results

did not detect any serious intracranial or spinal cord issues.   Id. at 6; see also Doc.

No. 32-1 at 447; Doc. No. 32-2 at 3.   Based on the results of the TSH test, Dr. Ivens

                                          17
          Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 18 of 23




diagnosed subclinical hypothyroidism which could account for some of Plaintiff’s

symptoms.     Ivens Decl. at 6; Doc. No. 32-1 at 72.          Plaintiff was treated with

Levothyroxine Sodium for thyroid hormone support. Levothyroxine Sodium can

also cause symptoms including headache, abdominal cramps, sweating, weight loss,

diarrhea and increased appetite.    Ivens Decl. at 6.

      On August 4, 2014, Plaintiff reported to the medical unit complaining of right

upper quadrant pain—pain beneath the ribs—and headache.            Dr. Ivens ordered that

Plaintiff be placed under medical observation.          Id.   Dr. Ivens saw Plaintiff on

August 5, 2014. Id. at 7.    Plaintiff reported that his pain had resolved.    Dr. Ivens

ordered another TSH test, and Plaintiff was started on a lower dose of Levothyroxine

Sodium.     Id.   On August 6, 2014, Plaintiff again complained of right upper

quadrant pain and nausea.    He also reported he had vomited one time, but stated his

pain had resolved in ten minutes.   Id. But because right upper quadrant pain could

result from liver or gallbladder disease, Dr. Ivens ordered a white blood count to rule

out infection. Id.

      Plaintiff went to an optometrist appointment at Dean McGee Eye Institute on

August 20, 2014. Doc. No. 32-3.       The examination revealed optic nerve swelling.

The differential diagnosis included obstructive hydrocephalus, IIH, infiltration and

infectious process.   The medical notes stated Plaintiff needed urgent brain imaging,

                                          18
            Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 19 of 23




even though the previous brain MRI was negative.                Doc. No. 32-3 at 7. Plaintiff

was immediately transferred to the University of Oklahoma Medical Center for

further care.       OU Medical personnel performed a CT scan of Plaintiff’s brain.

The result was “[n]o acute intracranial pathology demonstrated.”               Doc. No. 32-4 at

3.     OU personnel also performed a spinal tap which revealed elevated proteins but

clear fluids. Ivens Decl. at 8.

          Ultimately, OU medical personnel ruled out meningitis and tuberculosis. At

that point, the working diagnosis was Coccidioidomycosis, or valley fever, a lung

infection caused by a fungus that grows in the soil in Arizona, the southern and

central parts of California, and portions of Nevada, New Mexico, Texas and Utah.8

Dr. Ivens states that symptoms of valley fever include fatigue, shortness of breath,

headache, nausea, vomiting, muscle aches, dizziness and pressure behind the eye.

Ivens Decl. at 9.        OU physicians prescribed Fluconazole/Diflucan, an anti-fungal

medication used to treat valley fever. Id.

          Although neither the cerebrospinal fluid (“CFS”) nor the Cocci blood tests

proved positive for valley fever, OU medical personnel did not rule out that

diagnosis because the tests are often negative even when the person has the infection.



8
     Plaintiff was originally from Mexico and had lived in the San Joaquin Valley.   Olson Decl. at
7.

                                                 19
          Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 20 of 23




Doc. No. 32-4 at 15.         Moreover, Plaintiff’s symptoms were consistent with

symptoms of valley fever, and the San Joaquin Valley, where Plaintiff had lived, is

the “valley” after which “valley fever” is named.    Olson Decl. at 7.

      Shortly after his examinations at the OU Medical Center, Plaintiff was

transferred to LPCC for a short stay before being transferred to CDCR Medical

Center.     While at LPCC, Dr. Olson saw Plaintiff several times. She also contacted

the infectious disease specialist from the OU Medical Center who verified Plaintiff

had undergone numerous tests including CT of the abdomen, imaging of the head,

HIV, hepatitis, Histoplasma antigen, RPR to detect syphilis, crypto and histo antigen

stool exam to detect a parasitic infection, and a tuberculosis PCR.          All were

negative.    An acid-fast smear checking for mycobacterial infection and tests for

valley fever were pending.     Olson Decl. at 4-5.   As valley fever was the principle

working diagnosis developed at the OU Medical Center, Dr. Olson continued

treatment for that disease, but she also contacted the CDCR Medical Department

where Plaintiff was to be transferred and advised them that he needed to be seen and

evaluated as soon as he arrived because of the papilledema.              Plaintiff was

transferred to the CDCR Medical Center on September 17, 2014. At that point,

Defendant no longer was responsible for Plaintiff’s medical care.

      On June 10, 2015, Plaintiff was admitted to Mercy Hospital at Bakersfield,

                                          20
        Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 21 of 23




California, for further testing. For the first time, a CT scan clearly revealed two

cysts that were putting pressure on the brain stem and cerebellum.      At that point,

Plaintiff was diagnosed with Neurocysticercosis.

      Neurocysticercosis is a specific form of Cysticercosis (“tape worm”), a rare

infectious disease of which only about 1,000 cases are reported annually in the

United States.   The disease is most common in Mexico and South America.          The

evidence demonstrates that Neurocysticercosis is very hard to diagnose. Besides

the rarity of the disease, the symptoms can be identical to those of valley fever and

other conditions. Olson Decl. at 6-7.

      Neurocysticercosis can be contracted by consumption of raw or undercooked

pork, residing or traveling in endemic countries, and exposure to cattle or livestock.

Moreover, the time between the initial infection and the onset of symptoms can vary

from several months to many years.      The disease is diagnosed by CT scan or MRI

imaging revealing cysts. Id. at 8.    Despite the numerous medical tests provided

by Defendant, including MRIs and CT scans, no evidence of Neurocysticercosis was

discovered until cysts in Plaintiff’s brain developed and were detected almost one

year after he was transferred from Defendant’s facilities.

      The evidence Defendant has produced supports only one conclusion—that the

medical providers associated with Plaintiff’s care were not negligent.        To the

                                          21
           Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 22 of 23




contrary, the number of tests and scans performed in an attempt to isolate the cause

of Plaintiff’s symptoms indicates the medical providers to whom Plaintiff was

referred diligently worked to unravel the medical mystery he presented.      But an

accurate diagnosis depended on a brain scan indicating the presence of cysts in the

brain.    The brain scans performed while Defendant was responsible for Plaintiff’s

medical care did not demonstrate the presence of such cysts.          The evidence

produced by Defendant proves that neither Defendant nor any of its medical

providers breached any duty with regard to Plaintiff’s medical care.        In sum,

Defendant’s Motion for Summary Judgment should be granted.

                               RECOMMENDATION

         Based on the foregoing findings, it is recommended Defendant’s Motion for

Summary Judgment (Doc. No. 32) be GRANTED.           The parties are advised of their

respective right to file an objection to this Supplemental Report and

Recommendation with the Clerk of this Court by             October 24th, 2019, in

accordance with 28 U.S.C. § 636 and Fed. R. Civ. P. 72.       The failure to timely

object to this Supplemental Report and Recommendation waives appellate review

of the recommended ruling. Moore v. United States of America, 950 F.2d 656 (10th

Cir. 1991); cf. Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996) (“Issues

raised for the first time in objections to the magistrate judge’s recommendation are

                                         22
        Case 5:19-cv-00448-F Document 43 Filed 10/04/19 Page 23 of 23




deemed waived.”).

      This Supplemental Report and Recommendation disposes of all issues

referred to the undersigned Magistrate Judge in the captioned matter, and any

pending motion not specifically addressed herein is denied.

      ENTERED this 4th day of           October, 2019.




                                        23
